ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Gazal Logistics Services & Warehousing        )      ASBCA No. 59107
                                              )
Under Contract No. W91 GFL-1 l-C-0001         )

APPEARANCES FOR THE APPELLANT:                       Douglas L. Patin, Esq.
                                                     Lisa A. Markman, Esq.
                                                      Bradley Arant Boult Cummings LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     LTC Brian J. Chapuran, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The parties settled this appeal as a result of Board-assisted mediation.
Accordingly, the appeal is dismissed, with prejudice.

       Dated: 10 June 2015



                                                                                 •   s
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59107, Appeal of Gazal Logistics
Services & Warehousing, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals